IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 208 DB 2015 (No. 20 RST 2016)
                                            :
                                            :
MEGEN KARAKELIAN                            : Attorney Registration No. 79754
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 26th day of February, 2016, the Report and Recommendation of

Disciplinary Board Member dated February 17, 2016, is approved and it is ORDERED

that Megen Karakelian, who has been on Inactive Status, has never been suspended or

disbarred, and has demonstrated that she has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.



       Justice Eakin did not participate in the consideration or decision of this matter.